Case 1:21-cv-00519-RP Document 5-12 Filed 06/18/21 Page 1 of 6




      DECLARATION OF
     KEVIN RICHARDSON
            Case 1:21-cv-00519-RP Document 5-12 Filed 06/18/21 Page 2 of 6




                         DECLARATION OF KEVIN RICHARDSON

       1.       My name is Kevin “Rich” Richardson. I am over the age of 18 and I am competent

to give testimony in this matter. I offer this testimony in my capacity as the corporate representative

of the Texas Entertainment Association, Inc. (“TEA”) and based on my own personal knowledge.

       2.       I am a member of the TEA through the companies in which I am an officer,

including 5316 Superior, LLC, and 400 Sam Houston, LLC, which do business as ‘Bucks Wild.’

I am also a member of Club Operators Against Sex Trafficking (“COAST”), a national

organization that partners with law enforcement agencies to host seminars designed to train and

educate industry personnel about ways that they can help detect and combat human trafficking.

       3.       The TEA’s membership consists of adult cabarets throughout the State of Texas

that feature various forms of entertainment including exotic dancing and music. Because of Senate

Bill 315 (“S.B. 315”), the TEA’s membership has now expanded to include adult book and video

stores as well. All of these businesses are considered to be “sexually oriented businesses”

(“SOBs”) under various state and local laws.

       4.       The TEA represents the interests of its members in both the political and legal

arenas. It has challenged laws and regulations that have impaired or threatened to impair the

constitutional rights of its membership, for example, in Texas Entertainment Association, Inc. v.

1:17-CV-594-LY, 2018 WL 718549 (W.D. Tex. Feb. 5, 2018) and Combs v. Texas Entertainment

Association, Inc., 347 S.W.3d 277 (Tex. 2011).

       5.       In the decades prior to S.B. 315’s enactment, the TEA’s members have employed

or contracted with thousands and thousands of individuals older than 18 to perform work or

provide services at or with their businesses in various capacities.




                                                  1
             Case 1:21-cv-00519-RP Document 5-12 Filed 06/18/21 Page 3 of 6




        6.       Adult cabarets do not just feature exotic dancers. They are businesses that support

the livelihoods of men and women who work in visible roles such as cashiers, DJs, security guards,

waitresses, bartenders, barbacks, janitors, and in less visible roles, such as in marketing, IT,

accounting, purchasing, secretaries, and other kinds of back-office administrative personnel.

        7.       For decades, the TEA’s members have universally prohibited the hiring of any

minors under the age of 18 from doing any work or providing any service at or with their

businesses. That is not only to comply with existing laws, but also because the TEA’s members

believe that it is their obligation to prevent children from accessing or being involved with any of

their adult offerings.

        8.       All of the TEA’s members are subject to a vast web of state and local regulations,

permitting and licensing requirements, and zoning restrictions. The TEA’s members must comply

with laws that limit their operations in numerous respects, from their hours of operation to the

degree of nudity that may be featured. Further, many of the TEA’s members are alcohol-licensed

establishments that must comply with numerous state and local alcohol laws, regulations, and

ordinances. Needless to say, I can think of few other industries that are as heavily regulated.

        9.       The TEA’s members are not ignorant of the fact that they are under the spotlight of

law enforcement because lawmakers and many ordinary people often presume that all SOBs are

illicit enterprises no matter how lawful their operations may actually be. The TEA’s members are

frequently inspected, subject to undercover investigations, and sometimes raided by law

enforcement for a wide variety of reasons, ranging from compliance with the ‘$5 Fee Statute’ to

various permit, licensing, recordkeeping, and penal code requirements.

        10.      Because of their frequent interactions with law enforcement and numerous legal

obligations, the TEA’s members create their own sets of rules and safety measures to make sure




                                                  2
         Case 1:21-cv-00519-RP Document 5-12 Filed 06/18/21 Page 4 of 6




that their operations comply with the law. That includes everything from implementing strict rules

against underage drinking, hiring guards and off-duty police officers to provide security, installing

security cameras in and around their premises, ensuring that personnel monitor the activities of

dancers and their interactions with customers, requiring dancers to provide proof of identity and

age before performing, and requiring that club workers check-in and check-out with management

so that their whereabouts are known. In fact, many of the TEA members’ necessary internal rules

and restrictions are made the fodder of lawsuits in which some dancers have claimed that they are

being tightly controlled “employees” under federal labor laws.

       11.     Especially when it comes to suspected human trafficking, prostitution, and the

criminal exploitation of young women who perform as dancers, the TEA’s members are on high-

alert. That is not only because the unchecked proliferation of criminal activity at a club will likely

lead to total business closure under existing state laws, it is also because the people who own or

operate the TEA’s members are not monsters. Many of them are parents with their own young and

grown children.

       12.     Based on my experience, there is no specific age at which dancers are more or less

likely to become the victim of criminals or engage in prostitution—it can happen to adult women

of all ages. Many of the TEA’s members will simply ban any dancer of any age from performing

at their clubs if they are caught or suspected of engaging in underage drinking, doing drugs, or if

they are suspected of being trafficked or forced into prostitution.

       13.     Banning dancers who are engaged in crime or are themselves the victims of crime

is the solution that many TEA members resort to because it is just not worth the risk of being

blamed for the circumstances that a dancer may bring to a club, and because clubs have often found

that they cannot always rely on law enforcement to do their jobs.




                                                  3
         Case 1:21-cv-00519-RP Document 5-12 Filed 06/18/21 Page 5 of 6




       14.     For example, I encountered a situation just last year in which a dancer who was

over the age of 21 told management at one of my clubs that she was being victimized by a pimp.

We immediately called local authorities to get this woman help. Local authorities showed up,

interviewed her, and did nothing to help her. Since law enforcement chose to ignore this woman’s

outcry, we put her up in a hotel so that she could at least get away from her assailant.

       15.     During the past legislative session, the TEA’s members were aware of the fact that

the Legislature was considering various proposed laws that would restrict the age of individuals

who may work at clubs. While the TEA’s members knew that age-related legislation was in the

works, the widely held belief was that it would only raise the minimum age at which young women

would be allowed to perform as exotic dancers.

       16.     But once S.B. 315 became law on May 24, 2021, it took the TEA’s members

completely by surprise. Not only was the legislation made effective immediately, it also increased

the minimum age at which any man or woman may lawfully perform any work or provide any

services to any business classified as an SOB under state law.

       17.     As a result, all of the TEA’s adult cabaret members immediately began laying off

dozens, if not hundreds, of people between the ages of 18-20-years of age. The TEA’s adult cabaret

members now disallow anyone under the age of 21 from doing any work or providing any service

to their businesses in any capacity. The TEA’s adult cabaret members simply do not believe it is

worth the risk to employ or contract with anyone under the age of 21 to do any kind of work or

provide any sort of service for fear that law enforcement will throw them in jail.

       18.     Over the past few weeks, the TEA’s members have heard from scores of dancers,

waitresses, and other club personnel whose lives and livelihoods have been destroyed. We have

heard from hundreds of people, men and women, who are desperate to get their jobs back because




                                                 4
         Case 1:21-cv-00519-RP Document 5-12 Filed 06/18/21 Page 6 of 6




they have no idea how they are going to pay their rent, fear having their cars repossessed, are no

longer able to pay for tuition, and are scrambling to make money so that they can feed their kids.

All that we can do for now is tell them that the law is what it is.

       19.     The TEA’s position on S.B. 315 is that even if the law arose from good intentions

or was seen as a way to further regulate the operations of its members and protect young people,

all that it accomplishes is to put men and women out of work, and for the dancers, force them to

perform underground. I know for a fact that many dancers under the age of 21 have either chosen

to cross state lines to continue performing in surrounding states, and many of them who lack the

means or ability to travel long distances have resorted to performing in totally unsupervised,

unregulated and completely dangerous environments.


Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and
correct.

Executed on June 17, 2021.


                                                            ________________________________
                                                                        KEVIN RICHARDSON




                                                  5
